Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofSeptember 2009 Collection Period Start 1-Aug-09 Distribution Date 15-Oct-09 Collection Period End 30-Sep-09 30/360 Days 34 Beg. of Interest Period 11-Sep-09 Actual/360 Days 34 End of Interest Period 15-Oct-09 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,311,398,557.00 1,311,398,557.00 1,271,263,778.73 0.9693954 Total Securities 1,311,398,557.00 1,311,398,557.00 1,271,263,778.73 0.9693954 Class A-1 Notes 0.410350 % 213,000,000.00 213,000,000.00 172,865,221.73 0.8115738 Class A-2 Notes 1.220000 % 308,000,000.00 308,000,000.00 308,000,000.00 1.0000000 Class A-3 Notes 2.070000 % 423,000,000.00 423,000,000.00 423,000,000.00 1.0000000 Class A-4 Notes 2.650000 % 80,850,000.00 80,850,000.00 80,850,000.00 1.0000000 Certificates 0.000000 % 286,548,557.00 286,548,557.00 286,548,557.00 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 40,134,778.27 82,548.74 188.4261891 0.3875528 Class A-2 Notes 0.00 354,884.44 0.0000000 1.1522222 Class A-3 Notes 0.00 826,965.00 0.0000000 1.9550000 Class A-4 Notes 0.00 202,349.58 0.0000000 2.5027777 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 40,134,778.27 1,466,747.76 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 32,958,675.50 Monthly Interest 14,125,581.40 Total Monthly Payments 47,084,256.90 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 2,688,690.22 Aggregate Sales Proceeds Advance 424,523.15 Total Advances 3,113,213.37 Vehicle Disposition Proceeds: Reallocation Payments 1,204,996.70 Repurchase Payments 79,745.65 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 4,658,847.57 Excess Wear and Tear and Excess Mileage 15,617.94 Remaining Payoffs 0.00 Net Insurance Proceeds 1,381,773.92 Residual Value Surplus 83,310.66 Total Collections 57,621,762.71 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 1,189,211.70 55 Involuntary Repossession - - Voluntary Repossession 15,785.00 1 Insurance Payoff 1,364,698.59 63 Customer Payoff 242,943.20 11 Grounding Dealer Payoff 2,376,211.87 100 Dealer Purchase 2,013,488.43 75 Total 1,204,996.70 1,364,698.59 4,632,643.50 305 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofSeptember 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 59,782 1,513,519,287.53 7.25000 % 1,311,398,557.00 Total Depreciation Received (36,854,774.81 ) (32,263,030.03 ) Principal Amount of Gross Losses (73 ) (1,692,971.41 ) (1,481,059.58 ) Repurchase / Reallocation (6 ) (103,804.92 ) (79,745.65 ) Early Terminations (80 ) (1,766,217.70 ) (1,476,490.60 ) Scheduled Terminations (224 ) (5,498,416.59 ) (4,834,452.41 ) PoolBalance - End of Period 59,399 1,467,603,102.10 7.25000 % 1,271,263,778.73 Remaining Pool Balance Lease Payment 513,474,710.96 Residual Value 757,828,946.46 Total 1,271,303,657.42 III. DISTRIBUTIONS Total Collections 57,621,762.71 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 57,621,762.71 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 681,375.36 3. Reimbursement of Sales Proceeds Advance 78,343.43 4. Servicing Fee: Servicing Fee Due 1,092,832.13 Servicing Fee Paid 1,092,832.13 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,852,550.92 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 82,548.74 Class A-1 Notes Monthly Interest Paid 82,548.74 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 354,884.44 Class A-2 Notes Monthly Interest Paid 354,884.44 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 826,965.00 Class A-3 Notes Monthly Interest Paid 826,965.00 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofSeptember 2009 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 202,349.58 Class A-4 Notes Monthly Interest Paid 202,349.58 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,466,747.76 Total Note and Certificate Monthly Interest Paid 1,466,747.76 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 54,302,464.03 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 40,134,778.27 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 40,134,778.27 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 14,167,685.76 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofSeptember 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 6,556,992.79 Required Reserve Account Amount 19,670,978.36 Beginning Reserve Account Balance 6,556,992.79 Additional Cash Infusion 0.00 Reinvestment Income for the Period 5,493.53 Reserve Fund Available for Distribution 6,562,486.32 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 14,167,685.76 Gross Reserve Account Balance 20,730,172.08 Remaining Available Collections Released to Seller 1,059,193.72 Total Ending Reserve Account Balance 19,670,978.36 V. POOL STATISTICS Weighted Average Remaining Maturity 23.71 Monthly Prepayment Speed 35 % Lifetime Prepayment Speed 36 % $ units Recoveries of Defaulted and Casualty Receivables 1,397,839.72 Securitization Value of Defaulted Receivables and Casualty Receivables 1,481,059.58 73 Aggregate Defaulted and Casualty Gain (Loss) (83,219.86 ) Pool Balance at Beginning of Collection Period 1,311,398,557.00 Net Loss Ratio -0.0063 % Cumulative Net Losses for all Periods 0.0063 % 83,219.86 Delinquent Receivables: Amount Number 31-60 Days Delinquent 6,165,779.02 292 61-90 Days Delinquent 843,538.76 39 91-120+ Days Delinquent 0.00 0 Total Delinquent Receivables: 7,009,317.78 331 60+ Days Delinquencies as Percentage of Receivables 0.06 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 901,057.21 45 Securitization Value 856,935.90 Aggregate Residual Gain (Loss) 44,121.31 Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 901,057.21 45 Cumulative Securitization Value 856,935.90 Cumulative Residual Gain (Loss) 44,121.31 VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 0.00 Reimbursement of Outstanding Advance 78,343.43 Additional Advances for current period 424,523.15 Ending Balance of Residual Advance 346,179.72 Beginning Balance of Payment Advance 0.00 Reimbursement of Outstanding Payment Advance 681,375.36 Additional Payment Advances for current period 2,688,690.22 Ending Balance of Payment Advance 2,007,314.86 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofSeptember 2009 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
